Citation Nr: 1110615	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.T.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 1984, August 2001 to April 2002, and from May 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by which the RO, in pertinent part, denied entitlement to service connection for tinnitus and PTSD.

In January 2011 the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether tinnitus had its inception in active duty service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion

The service treatment records do not contain any reference to tinnitus or to ringing in the ears.  They do, however, reflect hearing loss.  Service connection for hearing loss has been established.  In the July 2007 rating decision at issue herein, the RO granted service connection for bilateral hearing loss based on noise exposure in service and the absence of occupational or recreational noise exposure.  

On VA audiologic examination in April 2007, the Veteran reported exposure to Improvised explosive devices (IEDs), mortar rounds, tank fire, and small arms fire during service in Iraq.  Of note, noise exposure during service in Bosnia was reported as well.  Personal hearing devices were issued.  The Veteran denied occupational and recreational noise exposure.  In the examination report, under the category, IS THERE A HISTORY Of TINNITUS, the examiner indicated "No."  However, on VA general medical examination that same day, the examiner indicated that the Veteran reported bilateral tinnitus since he served in the military.

On September 2009 VA audiologic examination, under the category, IS THERE A CLAIM FOR TINNITUS, the examiner indicated "No."  Under the category, IS THERE A CURRENT COMPLAINT OF TINNITUS, the examiner indicated "No."  

During his January 2011 hearing, the Veteran testified that he experienced ringing in the ears continuously since returning from Iraq in 2005 after spending almost a year in that country.  He stated, moreover, that in Iraq, he was exposed to the noise of artillery fire, small arms fire, and mortar fire on a daily basis and that, in essence, he was not always using hearing protection.  The Veteran further testified that when he was examined for hearing loss, there were no inquiries regarding tinnitus.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007) (varicose veins are given to lay observation).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence was sufficient to establish the presence of a dislocated shoulder).  Tinnitus can be observed and diagnosed by the person experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

Due to the Veteran's presence in Iraq in 2005, his assertions regarding exposure to the noise of weaponry are credible.  He has indicated that he has been experiencing tinnitus continuously since service.  Because he is capable of providing competent evidence regarding the presence of tinnitus and because the Board finds his assertions regarding current tinnitus as well as continuity of symptomatology since service credible, service connection for tinnitus is granted.  38 C.F.R. § 3.303; Charles, supra.

The Board observes that in the absence of a medical opinion, the evidence in the Veteran's favor is not overwhelming.  The evidence for and against the claim, however, need only be in relative equipoise, and in this case it is.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortal fire; grenade; small arms fire, included suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (effective July 13, 2010).

The record contains diagnoses of PTSD but it has not been related to any specific stressor or stressors.  In April 2007, the Veteran was afforded a VA psychiatric examination.  The examiner indicated in the examination report only that the Veteran had symptoms of PTSD.  Nonetheless, she issued an Axis I diagnosis of PTSD.  She also noted that the Veteran served in Iraq, where he faced mortar rounds and IED explosions.  She did not, however, indicate which stressor or stressors caused the Veteran's PTSD and whether the stressors stated were sufficient to support a diagnosis of PTSD.  As well, although the author of the April 2007 examination report is a medical doctor, there is no indication of a specialty in psychiatry.  In essence, the current regulations require that opinions regarding the presence and origins of PTSD be rendered by VA psychiatrics or psychologists or contracted psychiatrists and psychologists.  

The record includes a VA Compensation and Pension examination inquiry showing that the Veteran was to be scheduled for an additional PTSD examination in July 2010.  The RO noted that information several stressor had been verified, including that his unit at Forward Operation Base (FOB) Danger in Tikrit Iraq was subjected to mortar attacks, that mortars hit a dining facility parking lot, and that a suicide vehicle with an IED detonated next to the FOB Danger unit and several soldiers were wounded.  It is not clear from the record whether the Veteran was appropriately notified of that scheduled examination.  

A VA mental health examination conducted by a VA or VA contracted psychiatrist or psychologist must be scheduled to determine whether the Veteran suffers from PTSD associated with an in-service stressor.  The examination instructions are contained below.

The most recent VA mental health treatment records are dated in August 2009.  At the hearing in January 2010, he testified that he had received treatment for PTSD from the Coatesville and Lyons VA facilities as well as the Vets Center.  The RO should obtain and associate with the records all VA treatment records dated from August 2009 to the present.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain and associate with the claims file all VA records of treatment for PTSD dated from August 2009 to the present, to include those from the Coatesville and Lyons VA facilities as well as any records from the Vet Center.

2.  Schedule a VA mental health examination to be conducted by a VA or VA contracted psychiatrist or psychologist.  The claims file must be provided to the examiner.  The RO should provide the examiner with a list of the verified stressors.  The mental health professional must determine whether the Veteran suffers from PTSD in accordance with 38 C.F.R. § 4.125(a).  If so, the stressor or stressors upon which the diagnosis is based should be specified.  A full rationale for all opinions and conclusions should be provided, and pertinent documents in the claims file should be reviewed in conjunction with the examination.  The examination report should indicate whether the requested review of the claims file was accomplished.  

3.  Thereafter, readjudicate the remaining issue on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


